DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 11/13/2019 for application number 16/682,642. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Information Disclosure Statement, Oath/Declaration and Claims.
Claims 1 – 20 are presented for examination.  Claims 1, 10, 16, 17 and 18 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/2020 filed prior to FAOM is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed 11/13/2019 are deemed acceptable for examination proceedings.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18205941, filed on 11/13/2018.

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US Patent Application 2017/0168124; hereinafter Ueda) in view of Lee et al. (US Patent Application 2015/0045654; hereinafter Lee).  

As to independent claim 1, Ueda teaches a device [Fig. 1, Para 0050 - a medical image diagnostic system 1] configured to reduce movement artefacts in magnetic resonance (MR) imaging, comprising:
a head mount configured to hold a head of a patient on a patient bed of a magnetic resonance (MR) imaging system [Fig. 5, Para 0102 - The patient fixing tool 137 fixes a head of the patient P placed on the couch top 131]; 
a display [Fig. 1, Para 0053 - at least a display device and a light source are mounted to the projector 100];
a supporting arm mechanically attached between mount and the display [Fig. 5, Para 0101 - The movable carriage 61 supports the screen 63 and the support arm 65]; and
a controller configured to control content provided to the display [Para 0052 - The projector control apparatus 200 is a computer apparatus that controls the projector 100. The projector control apparatus 200 supplies data relating to the image as a projection target to the projector 100].
Ueda does not appear to teach explicitly:
an eye tracker configured to register one or more eye movements of the patient held in the head mount.
However, Lee teaches in the same field of endeavor:
an eye tracker configured to register one or more eye movements of the patient held in the head mount [Para 0073 - The content providing apparatus 100 may analyze the recognized posture or motion of the hands, the feet, the head, the eyes, the fingers, or the like, of the object in order to determine a gesture having a specific meaning].
[Lee, Para 0005].
One of the ordinary skill in the art wanted to be motivated to include the concept of providing content related to capture of medical image taught by Lee to obtain accurate medical image capturing in consideration of a detailed state of an object [Lee, Para 0005].

As to dependent claim 2, Ueda and Lee teach the device according to claim 1.
Lee further teaches: further comprising an audio sound system configured to output audio to the patient [Para 0171 - The output unit 130 is for outputting an audio signal or a video signal].

As to dependent claim 3, Ueda and Lee teach the device according to claim 1.
Lee further teaches: wherein the controller is configured to select the content provided to the display based on the one or more eye movements registered by the eye tracker [Para 0152 - the content providing apparatus 100 may recognize a specific hand motion of an object, or recognize a motion of an eyeball of the object, thereby receiving a content control signal from the object].

As to dependent claim 7, Ueda and Lee teach the device according to claim 1.

the supporting arm is adjustable and/or the display is adjustably attached to the supporting arm [Para 0122 - , A sliding mechanism 71 of the support arm 65 is preferably provided in the movable carriage 61 in order to adjust the position of the reflecting plate 67 in relation to the Z-axis],
the display is movable relative to the head mount such that the display is viewable by the patient in a sideways head position [Para 0103 - The screen 63 is provided to be tiltable with respect to the movable carriage 61. To be specific, the movable carriage 61 is provided to be tiltable by a tilting mechanism (not illustrated) provided therein. The screen 63 is held to be perpendicular or have a predetermined gradient angle with respect to a front surface of the movable carriage 61 by adjusting a tilted angle of the screen 63 with respect to the front surface of the movable carriage 61], and
the supporting arm is detachable, pivotable, and/or foldable for arrangement with respect to a head of the patent in the head mount [Para 0108 - the support arm 65 may support the reflecting plate 67 in a detachable manner].

As to independent claim 18, the claim is substantially similar to claim 1 and is rejected on the same ground.

As to dependent claim 19, the claim is substantially similar to claim 3 and is rejected on the same ground.

As to dependent claim 20, Ueda and Lee teach the MR imaging system according to claim 18.
Ueda further teaches: further comprising a magnetic resonance scanner configured to acquire one or more MR images [Para 0118 - Capture of a medical image of the abdomen or heart may include a plurality of scans. Therefore, the content providing apparatus 100 may provide content inducing stop of a breath, before one scan is started, and provide content inducing a convenient breath in response to the one scan being ended].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Lee, further in view of Vining (US Patent Application 2013/0024208; hereinafter Vining).  

As to dependent claim 4, Ueda and Lee teach the device according to claim 1.
wherein the controller comprises:
Lee further teaches:
a determiner configured to determine a type of MR-section of a current examination sequence [Para 0113 - In response to the degree of accuracy being determined as low, the content providing apparatus 100 may again execute a previously executed capture protocol. Alternatively, in response to the degree of accuracy being determined as low, the content providing apparatus 100 may change a capture protocol which enables the object to be more easily captured, and provide content based on the changed capture protocol. Alternatively, in response to the degree of accuracy being determined as high, the content providing apparatus 100 may change a current capture protocol to a capture protocol which has a higher degree of accuracy and enables quick capture, and provide content to the object which is used to induce a high-level breath stop time and posture];
Ueda and Lee do not appear to teach explicitly:
an output configured to provide a number of predefined menu items for display on the display, wherein the menu items are selected based on the determined type of MR-section; and
a selector configured to select a menu item of the menu items based on the eye movements registered by the eye tracker .
However, Vining teaches in the same field of endeavor:
a determiner configured to determine a type of MR-section of a current examination sequence;
an output configured to provide a number of predefined menu items for display on the display, wherein the menu items are selected based on the determined type of MR-section [Para 0100 - The user input processor 610 may generate one or more menus allowing a user to select labels to assign to the medical image…an anatomy field, a pathology field, a priority field, or the like may be assigned using, for example, a cascading menu of selections]; and
a selector configured to select a menu item of the menu items based on the eye movements registered by the eye tracker [Para 0101 - as illustrated in FIGS. 21A-C, the user input processor 610 may receive and process eye tracking data. An embodiment of an eye tracking system is illustrated in FIG. 21A. The user may hold his gaze at a particular location for a particular amount of time; Para 0115 - The input capture utility may include eye tracking data, menu selections, text entries, or the like]. 
[Vining, Para 0007].
One of the ordinary skill in the art wanted to be motivated to include the concept of capturing a medical image configured to be displayed on a medical image display device  taught by Vining to obtain  software integration with proprietary commercial image display systems (e.g., picture archiving and communication systems, or PACS) and other information systems (e.g., radiology information systems (RIS) and/or electronic medical records, EMR) [Vining, Para 0007].

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Lee, further in view of MIZUHARA et al. (US Patent Application 2016/0252958; hereinafter Mizuhara).  

As to dependent claim 5, Ueda and Lee teach the device according to claim 1.
Mizuhara further teaches: wherein the controller further comprises a communicator configured to establish a communication with another person based on the one or more eye [Fig. 1, Para 0038 - employee's eye part to the communication terminal 10, and the communication terminal 10 transfers the image data to the communication terminal 40. Subsequently, the communication terminal 40 displays an observing point marker v based on the employee's sightline direction based on the image data. In this case, an eyeball-shaped marker is displayed as an example of the observing point marker v. As a result, even in case of having a remote consultation with the employee, the industrial physician can perceive, from the unstable sightline, that the employee has some concerns or seems to be depressed, just like the face-to-face consultation].
It would have been obvious to one of ordinary skill in art, having the teachings of Ueda, Lee and Mizuhara at the time of filing, to modify a medical image diagnostic apparatus disclosed by Ueda and a method for providing content related to capture of medical image taught by Lee to include the concept of communicating with a counterpart communication terminal includes a receiver that receives image data including an eye image of a user operating the counterpart communication terminal from the counterpart communication terminal taught by Mizuhara to overcome difficulty to allocate industrial physicians to all offices from a viewpoint of labor cost [Mizuhara, Para 0006].
One of the ordinary skill in the art wanted to be motivated to include the concept of communicating with a counterpart communication terminal includes a receiver that receives image data including an eye image of a user operating the counterpart communication terminal from the counterpart communication terminal taught by Mizuhara to overcome difficulty to allocate industrial physicians to all offices from a viewpoint of labor cost [Mizuhara, Para 0006].

As to dependent claim 6, Ueda, Lee and Mizuhara teach the device according to claim 5.
Mizuhara further teaches: wherein the established communication is a video communication of the other person displayed on the display [Para 0091 - communicates audio and video to the counterpart communication terminal 10 to carry out communication between the communication terminals 10 and 40].

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Lee, further in view of Ziarati (US Patent Application 2015/0323617; hereinafter Ziarati).  

As to dependent claim 8, Ueda and Lee teach the device according to claim 1.
Ziarati further teaches in the same field of endeavor: wherein the eye tracker is arranged on the supporting arm such that the eye tracker is movable together with the display [Fig. 1 and 1A, Para 0040 - FIGS. 1 and 1A show an exemplary application for an exemplary embodiment of a heads-up display and eye-tracker system 50, showing a patient positioned for a procedure in the tube 12 of an MRI system 10, with an MRI head coil 14 positioned in the tube with the patient's head within the head coil. The head coil 14 supports the system 50 above the patient's eyes, so that the eye-trackers have an unobstructed view of the patient's eyes].
It would have been obvious to one of ordinary skill in art, having the teachings of Ueda, Lee and Ziarati at the time of filing, to modify a medical image diagnostic apparatus disclosed by Ueda and a method for providing content related to capture of medical image taught by Lee [Ziarati, Para 0007].
One of the ordinary skill in the art wanted to be motivated to include the concept of a head up display with eye tracker for MRI applications taught by Ziarati to overcome difficulty of tracking of the eye [Ziarati, Para 0007].

As to dependent claim 9, Ueda, Lee and Ziarati teach the device according to claim 8.
Ziarati further teaches in the same field of endeavor: wherein the eye tracker is arranged adjacent to or in the display. [Fig. 1 and 1A].

Claims 10-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Vining.  

As to independent claim 10, Lee teach a method for reducing movement artefacts in magnetic resonance (MR) imaging, comprising:
determining a type of MR-section of a current examination sequence [Para 0113 - In response to the degree of accuracy being determined as low, the content providing apparatus 100 may again execute a previously executed capture protocol. Alternatively, in response to the degree of accuracy being determined as low, the content providing apparatus 100 may change a capture protocol which enables the object to be more easily captured, and provide content based on the changed capture protocol. Alternatively, in response to the degree of accuracy being determined as high, the content providing apparatus 100 may change a current capture protocol to a capture protocol which has a higher degree of accuracy and enables quick capture, and provide content to the object which is used to induce a high-level breath stop time and posture]; 
Lee does not appear to teach:
providing a number of predefined menu items for display on a display, wherein the menu items are selected based on the determined type of the MR-section; and
selecting a menu item of the menu items based on one or more eye movements of a patient under examination registered by an eye tracker.
However, Vining teaches in the same field of endeavor:
providing a number of predefined menu items for display on a display, wherein the menu items are selected based on the determined type of the MR-section [Para 0100 - The user input processor 610 may generate one or more menus allowing a user to select labels to assign to the medical image…an anatomy field, a pathology field, a priority field, or the like may be assigned using, for example, a cascading menu of selections]; and
selecting a menu item of the menu items based on one or more eye movements of a patient under examination registered by an eye tracker [Para 0101 - as illustrated in FIGS. 21A-C, the user input processor 610 may receive and process eye tracking data. An embodiment of an eye tracking system is illustrated in FIG. 21A. The user may hold his gaze at a particular location for a particular amount of time; Para 0115 - The input capture utility may include eye tracking data, menu selections, text entries, or the like]. 
It would have been obvious to one of ordinary skill in art, having the teachings of Lee and Vining at the time of filing, to modify a method for providing content related to capture of [Vining, Para 0007].
One of the ordinary skill in the art wanted to be motivated to include the concept of capturing a medical image configured to be displayed on a medical image display device  taught by Vining to obtain  software integration with proprietary commercial image display systems (e.g., picture archiving and communication systems, or PACS) and other information systems (e.g., radiology information systems (RIS) and/or electronic medical records, EMR) [Vining, Para 0007].

As to dependent claim 11, Lee and Vining teach the method according to claim 10.
Lee further teaches:
wherein, based on the selection of the menu item of the menu items, providing predefined visual and/or acoustic information to the patient using the display and/or an audio system, or one or more predefined sub-menu items to the patient using the display [Para 0153 - The content providing apparatus 100 according to an exemplary embodiment may recognize a facial expression of an object to select content to be provided to the object. The content providing apparatus 100 may recognize the facial expression of the object to determine a current emotional state and a degree of inconvenience which the object experiences in capture. Therefore, the content providing apparatus 100 may provide entertainment content or content (which is used to increase the understanding of a currently captured medical image) for capture of the medical image on the basis of the determined emotional state or degree of inconvenience of the object].

As to dependent claim 12, Lee and Vining teach the method according to claim 10.
Lee further teaches: wherein the menu items and/or one or more sub-menu items provide selectable information including: security information, control information, anatomic and/or physiological information, one or more images taken by the magnetic resonance imaging system, entertainment information, medical information, examination status information, communication information, pain relief information, and/or anxiety relief information [Para 0153 - the content providing apparatus 100 may provide entertainment content].

As to dependent claim 13, Lee and Vining teach the method according to claim 12. 
Lee further teaches: wherein: 
the security information includes a used technology, a measuring device being used, a workflow of the examination and/or arranging a help-call;
the control information including information to control: the display and/or an audio system, ventilation, and/or brightness and/or temperature of an interior of the magnetic resonance imaging system; 
the anatomic and/or physiological information a real time personal image and/or a video on anatomy and physiology; 
[Para 0147 - the content providing apparatus 100 may provide entertainment content, such as music, a movie, a game, and the Internet, to the object in capturing a medical image]; 
the medical information about successful healing of other patients, and/or about recording questions for a physician; 
the examination status information includes information about a status of the examination, a to-do list, and/or one or more parameters of a measurement; 
the communication information includes information for communicating with one or more persons involved in the examination, one or more family members of the patient, and/or one or more friends of the patient; 
the pain relief information includes visual training information on pain management, and/or information for a live videocall with a physician; and 
the anxiety relief information includes visual training information on respiration or stress management, information for a live videocall with a health coach, and/or information for meditation and/or spiritual videos.

As to dependent claim 15, Lee and Vining teach the method according to claim 10.
Vining further teaches: wherein the method is integrated in an MR-examination workflow [Para 0098 - FIG. 21C illustrates one embodiment of a method for linking description data captured in an isolated voice clip with a medical image. The natural language processing module 606 solves a common workflow problem for medical professionals].

As to independent claims 16 and 17, the claims are substantially similar to claim 10 and are rejected on the same ground.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Vining, further in view of Mizuhara.  

As to dependent claim 14, Lee and Vining teach the method according to claim 10.
Mizuhara further teaches: further comprising providing, by information on the display by another person via an interface [Fig. 1, Para 0038 - even in case of having a remote consultation with the employee, the industrial physician can perceive, from the unstable sightline, that the employee has some concerns or seems to be depressed, just like the face-to-face consultation].
It would have been obvious to one of ordinary skill in art, having the teachings of Lee, Vining and Mizuhara at the time of filing, to modify a method for providing content related to capture of medical image taught by Lee and a method for capturing a medical image configured to be displayed on a medical image display device  taught by Vining to include the concept of communicating with a counterpart communication terminal includes a receiver that receives image data including an eye image of a user operating the counterpart communication terminal from the counterpart communication terminal taught by Mizuhara to overcome difficulty to allocate industrial physicians to all offices from a viewpoint of labor cost [Mizuhara, Para 0006].
[Mizuhara, Para 0006].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bazih et al. (US Patent Application 2010/0231483) – teaches a MRI system for reducing a subject's anxiety by providing video and sound to the subject, and for receiving responses from the subject. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SANG H KIM/Primary Examiner, Art Unit 2176